PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/572,761
Filing Date: 17 Sep 2019
Appellant(s): SATO et al.



__________________
Joshua S. Dean
 Reg. No. 72,682
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 18, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
2.	Beginning on page 8, the Appellant argues with regard to claims 1 and 7, the Examiner failed to advance a convincing line of reasoning in support of the combination of Torimoto and Cantolino references. The rejection is based on hindsight and does not take into account the unexpected superior results achieved by the claimed invention.       
On page 12 of the Brief, Appellant disagrees with the Examiner for the following reasons:
First, Appellant submits that the Examiner’s rejection is based on improper hindsight as, based on the objective teachings of the references, a person of ordinary skill in the art would not have modified the references as proposed by the Examiner. Certainly it is known to have wires with sheaths of different lengths, but nowhere is there any suggestion of providing the longer sheathed wire on the side of the horn and the shorter sheathed wire on the side of the anvil as in the present invention. Indeed, the Examiner’s obviousness assertion does not explain why one of ordinary skill in the art would do so to arrive at the claimed invention.    

    PNG
    media_image2.png
    578
    686
    media_image2.png
    Greyscale
In response to Appellant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was with the level of ordinary skill before the effective filing date of the claimed invention, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. In re Mclaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). Examiner already provided in the primary reference Torimoto teaches “arranging the second core (2cd, See Reproduced Drawing 2) at the second end (See Reproduced Drawing 1) onto a side of a horn (11) for ultrasonic bonding and the first core (2ab, See Reproduced Drawing 2) at the second end (See Reproduced Drawing 1) onto a side of an anvil (Fig. 6a, 14) for ultrasonic bonding;’’ Secondary reference Cantolino teaches different length of terminal wires that can be combined with Torimoto claim features, which Cantolino enhance Torimoto by using same and different lengths of terminal wires.

    PNG
    media_image3.png
    608
    555
    media_image3.png
    Greyscale

	On page 12, Second, Appellant submits that the asserted reason of providing a quick-disconnect connector has no bearing on the use of two wires of different length sheaths and the placement of the two wires for ultrasonic welding. That is, if a person of ordinary skill in the art wished to provide a quick-disconnect connector of Cantolino, he or she would not be lead to use wires having sheaths of different length, there is simply no disclosed correlation between the two.
In Response, The Examiner provided the reason of providing a quick-disconnect connector for secure and waterproof connection of electrical wires to one another in series (Cantolino, Col 2, line 64-66).  Cantolino has multiple purposes when using two wires of different length as reference in (Col 3, line 1-15, such as quick-disconnect waterproof connector provide  two parts of which are easily joined together, yet do not easily come apart unless separation is intended). The design configuration shown in figure 2 before connection and after connection in figure 1 using different lengths allow for easier inserting/disconnecting orientation and allows for a secured connection.  

Examiner used the secondary reference Cantolino to show that long and short wire connections are known in the art and can be used for multiple purposes. The fact that Appellant uses terminal-wire connections for a different purpose does not alter the conclusion that its uses in a prior art device would be prima facie obvious from the purpose disclosed in the reference. In re Lintner, 173 USPQ 560.  




    PNG
    media_image4.png
    842
    779
    media_image4.png
    Greyscale

On page 12-13, Finally, Appellant submits that the specification provides clear evidence of the unexpected and superior results achieved by the method of claim 1 and the associated bonded.
In response to the Appellant that the specification provides clear evidence of the unexpected and Superior result achieved by the method of claims 1 and 7.  In the primary reference Torimoto as mentioned above used to define the method of use the ultrasonic bonding of two wires. Torimoto also In re Lintner, 173 USPQ 560.  

Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Cantolino's teaching of the use of the second terminal-wire from an insulating sheath longer than the insulating sheath of the first terminal-wire as a modification in the Torimoto terminal in order to provide a quick-disconnect connector for secure and waterproof connection of electrical wires to one another in series (Cantolino, Col 2, line: 64-66).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NADER J ALHAWAMDEH/
Patent Examiner, Art Unit 2831                                                                                                                                                                                                        


Conferees:


/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                          
                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.